DELAWARE GROUP® INCOME FUNDS Delaware Corporate Bond Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated November 27, 2015 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers —Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of July 31, 2015 unless otherwise noted. Any accounts managed in a personal capacity appear under "Other Accounts" along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2015. No. of Accounts Total Assets Managed No. of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Adam Brown Registered Investment Companies 8 $3.1 billion 0 $0 Other Pooled Investment Vehicles 5 $1.0 billion 2 $519.8 million Other Accounts 14 $110.1 million 0 $0 Craig C. Dembek Registered Investment Companies 10 $4.5 billion 0 $0 Other Pooled Investment Vehicles 1 $16.8 billion 1 $16.8 million Other Accounts 1 Under $1 million 0 $0 Roger A. Early Registered Investment Companies 14 $24.4 billion 0 $0 Other Pooled Investment Vehicles 4 $676.4 million 0 $0 Other Accounts 52 $6.2 billion 0 $0 Paul Grillo Registered Investment Companies 15 $22.7 billion 0 $0 Other Pooled Investment Vehicles 10 $1.1 billion 0 $0 Other Accounts 20 $913.1 million 0 $0 J. David Hillmeyer Registered Investment Companies 9 $13.8 billion 0 $0 Other Pooled Investment Vehicles 3 $330.1 million 0 $0 Other Accounts 18 $1.8 billion 1 $616.3 million Kashif Ishaq Registered Investment Companies 2 $2.1 billion 0 $0 Other Pooled Investment Vehicles 1 $20.0 million 0 $0 Other Accounts 5 Under $1 million 0 $0 Paul A. Matlack Registered Investment Companies 13 $5.2 billion 0 $0 Other Pooled Investment Vehicles 10 $959.6 million 0 $0 Other Accounts 3 $110.1 million 0 $0 John P. McCarthy Registered Investment Companies 10 $4.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 Under $1 million 0 $0 Christopher M. Testa Registered Investment Companies 17 $23.8 billion 0 $0 Other Pooled Investment Vehicles 11 $991.1 million 0 $0 Other Accounts 19 $1.4 billion 1 $616.3 million Michael G. Wildstein Registered Investment Companies 3 $9.6 billion 0 $0 Other Pooled Investment Vehicles 9 $770.7 million 0 $0 Other Accounts 20 $3.1 billion 1 $616.3 million Wayne A. Anglace* Registered Investment Companies 3 $1.0 billion 0 $0 Other Pooled Investment Vehicles 2 $68.8 million 2 $68.8 million Other Accounts 11 $83.0 million 0 $0 *Wayne A. Anglace became portfolio manager of Delaware Corporate Bond Fund in July 2016.Information for Mr. Anglace is as of June 30, 2016. The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers —Description of Material Conflicts of Interest”: Description of Material Conflicts of Interest Individual portfolio managers may perform investment management services for other funds or accounts similar to those provided to the Funds and the investment action for each such other fund or account and the Funds may differ. For example, an account or fund may be selling a security, while another account or fund may be purchasing or holding the same security. As a result, transactions executed for one fund or account may adversely affect the value of securities held by another fund, account, or the Funds. Additionally, the management of multiple other funds or accounts and the Funds may give rise to potential conflicts of interest, as a portfolio manager must allocate time and effort to multiple funds or accounts and the Funds. A portfolio manager may discover an investment opportunity that may be suitable for more than one account or fund. The investment opportunity may be limited, however, so that all funds or accounts for which the investment would be suitable may not be able to participate. The Manager has adopted procedures designed to allocate investments fairly across multiple funds and accounts. Five of the accounts managed by the portfolio managers as set forth in the table above have performance-based fees. This compensation structure presents a potential conflict of interest because the portfolio managers have an incentive to manage these accounts so as to enhance their performance, to the possible detriment of other accounts for which the Manager does not receive a performance-based fee. A portfolio manager's management of personal accounts also may present certain conflicts of interest. While the Manager's Code of Ethics is designed to address these potential conflicts, there is no guarantee that it will do so. Please keep this Supplement for future reference. This Supplement is dated August 1, 2016.
